Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Gary V. Harkcom on 03/11/2021.
Amended Claims
1. - 11. (Cancelled).
12. A power transmitting device that transmits power to a power receiving device having a power receiving coil in water, the power transmitting device comprising: 
one or more annular transmitting coils, including an annular power transmitting coil configured to transmit the power to the power receiving coil via a magnetic field; 
an annular support member located in an inner space of the annular power transmitting coil, 
the inner space being formed by the annular power transmitting coil, 
the annular support member including an outer periphery along an inner periphery of the annular power transmitting coil, and 
supporting the annular power transmitting coil from the inner space of the annular power transmitting coil; 
a power transmitter configured to supply A/C power to the annular power transmitting coil; 
a capacitor connected to the transmitting coil, and forming a resonance circuit resonating together with the transmitting coil; and 

13. (cancelled) 
14. (cancelled)
15. The power transmitting device according to claim 12, further comprising: 
a relay member, 
wherein the relay member includes 
a housing having an opening, and internally equipped with an electric component including the capacitor, and 
a waterproof connector disposed in the opening to face outward of the housing, and surrounding a circumferential direction of the transmitting coil passing through the opening, 
wherein a first end and a second end of the annular power transmitting coil are electrically connected to each other inside the housing.
16. The power transmitting device according to claim 15, wherein the relay member is internally filled with oil.
17. The power transmitting device according to claim 12, 
wherein the annular support member is formed of a non-conductive material or a non- magnetic material.
18. The power transmitting device according to claim 12, 
wherein at least a portion of the annular support member has a conductor, and the conductor is insulated in a circumferential direction of the annular support member.
19. The power transmitting device according to claim 12, wherein a plurality of annular support members are formed in a cylindrical shape, and 

20. - 26. (Cancelled)
27. The power transmitting device according to claim 12, wherein the one or more spacers includes a first spacer and a second spacer.
28. The power transmitting device according to claim 27, wherein the annular support member includes a first annular support member and a second annular support member.
29. The power transmitting device according to claim 28, wherein the annular power transmitting coil includes a first annual power transmitting coil and a second annular power transmitting coil.
30. The power transmitting device according to claim 29, wherein the first spacer pinches the first annular support member and the first annular power transmitting coil wound along an outer periphery of the first annular support member.
31. The power transmitting device according to claim 30, wherein the second spacer pinches the second annular support member and the second annular power transmitting coil wound along an outer periphery of the second annular support member.
32. The power transmitting device according to claim 31, wherein the first spacer is connected to the second spacer via a connection member having a predetermined length.
33. The power transmitting device according to claim 27, wherein the first spacer is connected to the second spacer via a connection member having a predetermined length.

35. (currently amended) The power transmitting device according to claim 28, wherein each spacer includes a first spacer member, the first spacer member having 
a second spacer member having a second surface perpendicular to the first surface, and 
a third spacer member having a third surface parallel to the second surface, and the second spacer member and the third spacer member pinch the first annular support member and the first annular power transmitting coil wound along the outer periphery of the first annular support member, and 
have a through-hole into which a connection member for connecting the second spacer pinching the second annular support member is inserted. 
36. (New) The power transmitting device according to claim 35, wherein the second spacer member includes a projection portion projecting to a side opposite to a location side of the third spacer member, and the third spacer member includes a recess portion recessed to a location side of the second spacer member.
37. (New) The power transmitting device according to claim 35, wherein the first spacer and the second spacer each has a U-shape as a whole. 
Allowable Subject Matter
Claims 12, 15-19 & 27-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of  Maekawa, Niizuma, Higashiyama et al. and Hwang et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 12 - A power transmitting device that transmits power to a power receiving device having a power receiving coil in water, the power transmitting device comprising: 
one or more annular transmitting coils, including an annular power transmitting coil configured to transmit the power to the power receiving coil via a magnetic field; 
an annular support member located in an inner space of the annular power transmitting coil, 
supporting the annular power transmitting coil from the inner space of the annular power transmitting coil; 
one or more spacers connected to an inside portion of the annular support member.
The above features and elements when combined with other features and elements of the above claim were not found in any of the prior art of record.
Claim 12 - A power transmitting device that transmits power to a power receiving device having a power receiving coil in water, the power transmitting device comprising: 
one or more annular transmitting coils, including an annular power transmitting coil configured to transmit the power to the power receiving coil via a magnetic field; 
an annular support member located in an inner space of the annular power transmitting coil, 
the inner space being formed by the annular power transmitting coil, 
the annular support member including an outer periphery along an inner periphery of the annular power transmitting coil, and 

a power transmitter configured to supply A/C power to the annular power transmitting coil; 
a capacitor connected to the transmitting coil, and forming a resonance circuit resonating together with the transmitting coil; and 
one or more spacers connected to an inside portion of the annular support member.
Allowed Claims
Independent Claim 12 is allowed along with dependent claims 15-19 & 27-37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838